The State has filed a motion for rehearing in which it is insisted that we were in error in holding that the issue of self-defense was raised, and that the lower court should have permitted the jury to pass thereon under appropriate instructions. If this issue was raised by any testimony in the case it was the duty of the court to permit the jury to pass upon it. We have again examined the statement of facts and are confirmed in our views that appellant's testimony clearly raised the issue. It is not for us to say whether the evidence was true or false, but it was for the jury to pass upon that issue and they should not have been deprived of the right to do so.
The motion for rehearing is overruled.
Overruled. *Page 127